DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 34 should be labeled with “Cancelled”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-25 of copending Application No. 17/303,109 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reason as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-25 of copending Application No. 17/303,109 in view of Chen (U.S. PATENT NO. 10,740,891). 


Claim 18 of instant application
Claim 14 of Application No. 17/303,109
A computer-implemented method for determining one or more damage states to one or more parts of a vehicle, comprising: receiving a plurality of images of the vehicle; determining one or more feature representations for each of the plurality of images using a first trained model, wherein each feature representation comprises an indication of damage to at least one part, wherein the first trained model comprises a plurality of image classifiers, each image classifier trained to detect damage to each of a plurality of parts of the vehicle and each of the plurality of images of the vehicle are processed by each of the plurality of image classifiers; 
A computer-implemented method for determining one or more damage states to one or more parts of a vehicle, comprising: receiving one or more images of the vehicle; generating a plurality of randomized cropped portions of the one or more images of the vehicle; determining, per part, one or more classifications for each of the plurality of randomized cropped portions using one or more trained models, wherein each classification comprises at least one indication of damage to at least one part; determining one or more damage states of each of the parts of the vehicle using the one or more classifications for each of the plurality of randomized cropped portions; and outputting the one or more damage states of each of the parts of the vehicle.


Application No. 17/303,109 is silent to teaching that concatenating, per part, the one or more feature representations for each of the plurality of images. However, the claimed limitation is well known in the art as evidenced by Chen.
In the same field of endeavor, Chen teaches concatenating, per part, the one or more feature representations for each of the plurality of images (c descriptor is the concatenation of these histograms, col. 19 lines 13-25).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of instant application with the teaching of Application No. 17/303,109 in order to provide quick and efficient image detection.
	Claims 23-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the provisional rejection by the timely filing of a terminal disclaimer.
Claim Objections
Claims 19-22 are objected to because of the following informalities:  Depending on canceled claim 1.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  period missing at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 18-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PATENT NO. 10,740,891) in view of Xu (U.S. PG-PUB NO. 2020/0210786).
-Regarding claim 18, Chen discloses a computer-implemented method for determining one or more damage states to one or more parts of a vehicle (col. 3 lines 53-65), comprising: receiving a plurality of images of the vehicle (collect images of the target object 202, col. 8 lines 30-37); determining one or more feature representations for each of the plurality of images using a first trained model, wherein each feature representation comprises an indication of damage to at least one part , wherein the first trained model comprises a plurality of image classifiers, each image classifier trained to detect damage to each of a plurality of parts of the vehicle and each of the plurality of images of the vehicle are processed by each of the plurality of image classifiers (block 204 may develop or obtain one or more images from the base object model 120 during further processing, and these images may be used to determine changes to the target object being analyzed, col. 9 lines 49-54); concatenating, per part, the one or more feature representations for each of the plurality of images (descriptor is the concatenation of these histograms, col. 19 lines 13-25); determining a damage state of each of the parts of the vehicle using the concatenated feature representation per part using a second trained model (the block 208 performs change detection image processing on each of the various components of the target object as depicted and identified in the target object images, col. 11 lines 38-43); and outputting the one or more damage states of the parts of the vehicle (block 210 may then display indications of the detected changes or change parameters to a user via, for example, one of the user interfaces 102 (or 102A) of FIG. 1, col. 12 lines 60-62).
Chen is silent to teaching that wherein the first trained model comprises a plurality of image classifiers, each image classifier trained to detect damage to each of a plurality of parts of 
In the same field of endeavor, Xu teaches , wherein the first trained model comprises a plurality of image classifiers (condition prediction model, paragraph 262), each image classifier trained to detect damage to each of a plurality of parts of the vehicle and each of the plurality of images of the vehicle are processed by each of the plurality of image classifiers (classifiers, paragraph 262).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Xu in order to improve identification accuracy.
-Regarding claim 19, the combination further discloses the concatenating comprises one or more pooling operations performed on the one or more feature representations, wherein the one more pooling operations comprise any one or any combination of: mean function; max function; attentive pooling function; region of interest pooling; or softmax layer (Chen, define a particular image area, col. 12 lines 1-25)
-Regarding claim 20, the combination further discloses determining a damage state of each of the parts of the vehicle is only performed when each of the received plurality of images of the vehicle are analyzed using the first trained model (Chen, col. 12 lines 40-44).
-Regarding claim 21, the combination further discloses determining a plurality of parts of the damaged vehicle that are represented in the plurality of images of the damaged vehicle comprises the use of a plurality of classifiers (Chen, indications, col. 12 lines 40-44).
(Chen, indications, col. 12 lines 40-44).
-Regarding claim 23, the combination further discloses the damage states of parts of the vehicle are determined as one or more quantitative values (Chen, number, col. 11 lines 52-65).
-Regarding claim 24, the combination further discloses the first trained model comprises a multi- instance model, further wherein the step of determining, per part, one or more feature representations is performed substantially simultaneously per part (Chen, composite target object model, col. 10 lines 9-10). 
-Regarding claim 25, the combination further discloses the first trained model comprises a graph neural network (Chen, heatmap, col. 12 line 60- col. 13 line 33).
-Regarding claim 26, the combination further discloses each of the one or more feature representations for each of the plurality of images is represented as a node in the graph neural network (Chen, pixels, col. 12 lines 60-65).
-Regarding claim 27, the combination further discloses the concatenating, per part, the one or more feature representations comprises determining a relationship between the nodes on the graph neural network (Chen, heatmap, col. 12 line 60- col. 13 line 33). 
-Regarding claim 28, the combination further discloses the connection between the nodes on the graph neural network comprises one or more learned function (Chen, CNN, col. 12 line 60- col. 13 line 33).
-Regarding claim 29, the combination further discloses the first trained model and the second trained model are substantially the same (Chen, col. 11 lines 38-45).
(Chen, CNN, col. 11 lines 38-45). 
-Regarding claim 31, the combination further discloses the image resolution of each of the received plurality of images is substantially maintained (Chen, collect images of the target object 202, col. 8 lines 30-37).
-Regarding claim 32, the combination further discloses cropping each of the plurality of images into a plurality of cropped images, wherein the determining one or more feature representations comprises determining, per part, one or more feature representations for each of the plurality of cropped images using a first trained model (Chen, segment, col. 12 lines 1-25), wherein each feature representation comprises an indication of damage to at least one part (indications, col. 12 lines 40-44).
-Regarding claim 33, the combination further discloses segmenting each of the plurality of images to produce one or more segmentations, wherein the determining one or more feature representations uses the one or more segmentations determined for each of the plurality of images (Chen, segment, col. 12 lines 1-25; indications, col. 12 lines 40-44).
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/               Primary Examiner, Art Unit 2664